Citation Nr: 0311538	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  96-43 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a head 
injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to September 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for residuals of a head injury.  
Subsequently, in a September 2002 decision, the RO reopened 
the veteran's claim and denied it on the merits. 

Despite the RO's decision to reopen the claim, the Board is 
obligated by statute, 38 U.S.C.A. §§ 5108, 7104(b), to 
address the issue of whether new and material evidence has 
been submitted prior to addressing the merits of this claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Fulkerson v. West, 12 Vet. App. 268, 269-70 (1999) (per 
curiam).  Accordingly, the issue on appeal has been framed as 
set forth on the cover page of this decision.

In connection with his current appeal, the veteran requested 
and was scheduled for a personal hearing before a Veterans 
Law Judge at the RO.  He was notified of the time and date of 
the hearing by mail, but he failed to appear and neither 
furnished an explanation for his failure to appear nor 
requested a postponement or another hearing.  In January 
2003, the veteran again requested a personal hearing before a 
Veterans Law Judge.  In a March 2003 statement, however, he 
withdrew his hearing request and asked that his claim be 
forwarded to the Board for a decision.  In view of the 
foregoing, the Board will proceed with consideration of his 
claim based on the evidence of record.


FINDINGS OF FACT

1.  In an April 1993 rating decision, the RO denied service 
connection for residuals of a head injury.

2.  Although the veteran was informed of this decision and of 
his appellate rights in a May 1993 letter, he did not submit 
a timely appeal.

3.  The evidence added to the record since the April 1993 
rating decision includes clinical records, not previously 
considered, which bear directly and substantially on the 
specific matters under consideration regarding the issue of 
service connection for residuals of a head injury.


CONCLUSIONS OF LAW

1.  The April 1993 rating decision denying service connection 
for residuals of a head injury is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2002).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for residuals of 
a head injury.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 
C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board has considered this new 
legislation with regard to the issue on appeal.  The Board 
finds, given the favorable decision below, that no further 
action by VA is required prior to addressing the issue of 
whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a head 
injury.  

I.  Factual Background

The veteran's service medical records show that in June 1976, 
he sought treatment, claiming that he had been kicked in the 
head that morning during a ball game and was experiencing 
headaches and an inability to hear in the right ear.  
Questionable loss of consciousness was noted.  The 
assessments were otitis media, right ear, and contusion of 
the head.  

In January 1977, the veteran sought treatment for neck and 
back stiffness.  The examiner noted that the veteran had 
"allegedly" been thrown against a tree and hit his head in 
an explosion.  On objective examination, the veteran's pupils 
were equal and reactive; he was oriented times three.  Grip 
strength was good and equal and the veteran denied numbness 
or tingling in the extremities.  The examiner indicated that 
there were "no apparent external injuries."  X-ray studies 
of the cervical and lumbar spine revealed no abnormalities.  
The impression was normal exam.  

At his July 1978 service separation medical examination, the 
veteran had multiple subjective complaints, including 
occasional headaches due to his eyes as well as a history of 
a head injury in 1977.  The examiner noted that the veteran 
had no complications from the head injury.  On clinical 
evaluation, the veteran's head was normal and no neurologic 
or psychiatric abnormalities were detected.  

In January 1993, the veteran submitted a claim of service 
connection for residuals of a head injury.  In support of his 
claim, the RO obtained VA clinical records dated from October 
1992 to January 1993, showing treatment for a psychiatric 
disorder.  In pertinent part, these records show that in 
December 1992, the veteran sought treatment, claiming to 
experience seizures.  It was noted that psychiatric and 
neurology consultations could not determine whether the 
claimed seizures were of a neurological or psychiatric 
origin.  Later that month, the veteran was hospitalized with 
complaints of auditory and visual hallucinations, as well as 
a history of a violent outburst.  On admission, the veteran 
reported that he had sustained a head injury in 1976 
secondary to being injured by a "false grenade."  The 
diagnoses included paranoid schizophrenia and organic 
personality syndrome.  Subsequent records show that the 
veteran was followed on an outpatient basis.  Diagnoses 
recorded in these clinical records include organic mental 
disorder with psychotic features.  

In an April 1993 rating decision, the RO denied service 
connection for residuals of a head injury.  In that decision, 
the RO noted that the service medical records indicated that 
the veteran's claimed head injury had healed without 
complications.  It was further noted that the veteran's post-
service psychiatric disorder was not shown to be related to 
the claimed in-service head injury.  Although the veteran was 
advised of this decision and of his appellate rights in a May 
1993 letter, he did not appeal.

The veteran requested reopening of his claim in July 1994, 
stating that he had received treatment for residuals of a 
head injury at the local VA Medical Center.  In a July 1994 
letter, the RO notified the veteran that his claim had been 
previously denied and advised him that he had to submit new 
and material evidence to reopen it.

The RO thereafter obtained VA clinical records, dated from 
April 1993 to December 1994, showing that the veteran 
continued to receive regular medical treatment.  Various 
diagnoses are noted in these treatment records, including 
schizophrenia, a psychotic order, organic psychosis, and a 
seizure disorder.  In June 1994, the veteran was hospitalized 
for control of aggressive behavior, a seizure disorder, and 
psychosis.  It was noted that the veteran had reported trauma 
to the brain while in service with a seizure disorder since 
that time.  The diagnoses included status post brain trauma 
with organic delusional disorder and organic mood disorder.  
Similar findings are contained in a December 1994 VA 
hospitalization summary.  

In a June 1995 letter, the RO notified the veteran that his 
request to reopen his claim had been denied as he had not 
submitted any new and material evidence, as requested in the 
RO's July 1994 letter.  He was advised that he could submit 
the requested evidence at any time, but if he did not do so 
before July 1995, benefits would not be payable before the 
date of receipt of the evidence.  

In August 1995, the veteran again requested reopening of his 
claim of service connection for residuals of a head injury, 
stating that he was under treatment at a VA facility for 
residuals of that injury.  

II.  Law and Regulations

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2002).

Pursuant to 38 C.F.R. § 3.156(a), "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The U.S. Court of Appeals for the Federal Circuit has 
emphasized that while not every piece of new evidence is 
"material," some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
eventually convince VA to alter its prior adverse decision.  
See Hodge v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

III.  Analysis

With these considerations, the Board must now review the all 
of the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final rating decision in April 1993.  This evidence includes 
both VA and private clinical records, dated from October 1986 
to November 1997, as well as records from the Social Security 
Administration and a March 1997 VA medical examination report 
and April 1997 addendum.

As set forth below, some of these records contain notations 
to the effect that the veteran currently has a psychiatric 
disorder and/or a seizure disorder which may be related to 
his reported in-service head injury.  

For example, records obtained from the Social Security 
Administration include medical records corresponding to one 
of the veteran's periods of incarceration in the Texas 
Department of Criminal Justice.  These records include a May 
1992 psychiatric evaluation report showing diagnoses of 
organic mood disorder, depressed type, probably secondary to 
head trauma, and polysubstance abuse.  

In a March 1997 VA examination report, the diagnoses included 
psychotic disorder secondary to medical condition with 
history of head injury.  The examiner recommended further 
psychiatric and neurological testing.  In an April 1997 
addendum, the examiner noted that additional neurological 
testing resulted in an impression of epilepsy with 
nonepileptic spells (pseudoseizures).  He explained that 
psychological testing revealed significant cognitive 
impairments with dementia and an organic mental disorder and 
superimposed major depressive disorder, probably related to a 
history of head injury.  The examiner indicated that 
confusion still remained regarding the issue of whether the 
veteran's current complaints were related to his claimed in-
service head injury.  

In an August 1997 VA hospitalization summary, the diagnoses 
included mental disorder not otherwise specified with mood 
and hallucinatory features secondary to head injury, 
provisional.  In the report, the examiner noted that the 
veteran was well known to the clinic; he further noted that 
there was a longstanding question about the degree of 
organicity versus other psychiatric related problems in the 
veteran.  It was noted that it was currently unclear whether 
any of the veteran's current problems were related to the 
claimed in-service head injury.

Obviously, the medical evidence discussed above is new in 
that it was not previously of record.  Moreover, the Board 
finds that this evidence is material.  At the time of the 
RO's previous decision in April 1993, the record contained no 
evidence linking the veteran's reported in-service head 
injury to his claimed post-service psychiatric disorder and 
seizure disorder.  As noted above, this additional evidence 
suggests the possibility, based on the history provided by 
the veteran, that his currently diagnosed psychiatric and/or 
seizure disorder may be related to his reported in-service 
head injury.  Justus v. Principi, 3 Vet. App. at 512-513 
(holding that in determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed).  Therefore, given the nature of the veteran's 
claim, and presuming the credibility of this evidence for the 
limited purposes of this decision, the Board finds that the 
evidence discussed above is new and material evidence 
sufficient to reopen the claim of service connection for 
residuals of a head injury.  38 C.F.R. § 3.156(a) (2002).

Although the reopening requirements of 38 U.S.C.A. § 5108 
have been met, as set forth below, the Board has determined 
that additional development of the evidence is required prior 
to final consideration of this matter.


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of service connection for 
residuals of a head injury is granted.


REMAND

As noted, the veteran is seeking entitlement to service 
connection for a residuals of a head injury which he claims 
he sustained in an accidental grenade explosion in service.  
He argues that the residuals of his claimed head injury 
include a seizure disorder and a psychiatric disability.  
After reviewing the record, however, the Board finds that the 
medical evidence is unclear regarding the nature and etiology 
of the veteran's current psychiatric and/or seizure disorder.

In that regard, the veteran's service medical records 
document that he sought treatment after he claimed to have 
experienced a head injury in an explosion; however, 
examination at that time revealed no absolutely objective 
findings and the remaining service medical records are 
similarly negative for objective residuals of the claimed 
head injury.  

Likewise, the post-service record is negative for notations 
of a psychiatric disorder or a seizure disorder for many 
years after service.  The first post-service medical evidence 
of record is an October 1986 VA hospitalization summary which 
shows that the veteran was hospitalized at that time with a 
10 year history of polysubstance abuse (including heroin, 
cocaine, amphetamines, and alcohol); the hospitalization 
summary is negative for complaints or findings of head injury 
residuals.  Various diagnostic studies, including a CAT scan 
of the head, skull X-rays, and a brain scan, were within 
normal limits.  The diagnoses at that time included alcohol 
and other substance dependence.  

More recent medical records show that the veteran began to 
complain of symptoms which he attributed to a head injury in 
the 1990s.  Various diagnoses are included in these treatment 
records, including a seizure disorder, epilepsy, 
schizophrenia, organic mood disorder, and organic delusional 
disorder; however, the etiology of these disorders is 
unclear.  

Given the obvious complexity of this case and the ambiguity 
of the medical evidence of record, the Board believes that a 
VA medical opinion is necessary to clarify the nature and 
etiology of the veteran's claimed psychiatric disability and 
seizure disorder, to include whether any such disorders are 
causally related to his reported in-service head injury.  See 
38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002) (providing that VA's duty to assist the veteran 
includes obtaining a medical opinion when such is necessary 
to make a decision on the claim).

In addition, the Board observes that it appears that the 
record on appeal may be incomplete.  According to records 
from the Texas Department of Criminal Justice, the veteran 
was convicted of aggravated assault on a police officer and 
received a 10 year sentence, apparently in sometime in 1987.  
He was again incarcerated in 1992 after a parole violation.  
Although the record contains medical records from the 
Department of Criminal Justice dated from 1992, medical 
records from the 1980s or before have not yet been associated 
with the claims folder.  Given the nature of the veteran's 
claim, these records may provide additional information 
regarding the etiology of his claimed disabilities.  

The Board also notes that in an April 1992 Medical History 
apparently completed by the veteran at the Texas Department 
of Criminal Justice, he reported a history of treatment in 
May 1985 for a gunshot wound to the head.  Additional medical 
records from this facility note that the veteran sustained a 
gunshot wound to the head on May 8, 1985.  Likewise, on his 
October 1992 application for Social Security disability 
benefits, the veteran reported a history of another head 
injury in 1986, when he was reportedly beaten by two men with 
baseball bats.  He indicated that he was hit in the head and 
sustained cracked ribs in this beating.  Medical records 
corresponding to the gunshot wound and baseball bat incidents 
have not been associated with the claims folder and are 
clearly pertinent to the issue on appeal.  Thus, the RO 
should contact the veteran and request that he submit or 
identify medical records pertaining to these reported post-
service head injuries.  

In summary, as the record currently stands, there is 
insufficient evidence on which to reach a final determination 
in this matter.  Thus, to afford the veteran every possible 
consideration, additional development is needed.

To ensure that VA has met its duty to assist the veteran and 
to ensure due process, the case is REMANDED for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should contact the veteran and 
ask him to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who may possess 
additional records pertinent to his claim 
of service connection for residuals of a 
head injury.  He should be specifically 
requested to identify records 
corresponding to treatment in May 1985 
for a gunshot wound to the head and in 
1986 for injuries sustained in a baseball 
bat beating.  After securing any 
necessary authorization for the release 
of medical information, the RO should 
attempt to obtain copies of any treatment 
records identified (not already of 
record).

3.  Regardless of the veteran's response, 
the RO should contact the Texas 
Department of Criminal Justice and 
request copies of all treatment records 
pertaining to the veteran since September 
1978 (excluding treatment records dated 
from April to September 1992, which are 
already of record).

4.  After the above records have been 
secured and associated with the claims 
folder, the veteran should be afforded VA 
psychiatric and neurological examinations 
to determine whether the veteran exhibits 
any current disability as a result of the 
reported in-service head injury.  The 
claims folders must be made available to 
the examiners for review in conjunction 
with the examinations.  The examiners 
should be asked to provide a diagnosis 
for any current psychiatric or neurologic 
abnormality identified on examination.  
The examiners should also provide an 
opinion as to whether it is at least as 
likely as not that any current disability 
identified on examination is causally 
related to the veteran's active service 
or any incident therein, including the 
reported head injury.  The report of 
examination should include a complete 
rationale for all opinions rendered, with 
references to the medical evidence of 
record where applicable.

5.  The RO should then review the claims 
file to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested examination reports to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand.  If it is not, the RO 
should institute corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
The RO also ensure that any notification 
and development action required by the 
VCAA is completed.  

The RO should then readjudicate the claim.  If the benefit 
sought on appeal remains denied, the veteran and his 
representative should be provided an appropriate supplemental 
statement of the case and an opportunity to respond.  
Thereafter, the case should be returned to the Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

